752 N.W.2d 468 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Bruce Ernest TOBIAS, Defendant-Appellant.
Docket No. 136225. COA No. 283379.
Supreme Court of Michigan.
July 23, 2008.
On order of the Court, the application for leave to appeal the February 20, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would remand this case to the Court of Appeals for consideration as on leave granted.